            Case 1:18-cr-00388-RDM Document 90 Filed 11/15/19 Page 1 of 3



                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

                                  Holding a Criminal Term
                              Grand Jury Sworn in on July 8, 2019


UNITED STATES OF AMERICA                         *
                                                 *      CRIMINAL NO. 18-cr-00388
                 v.                              *
                                                 *      VIOLATIONS:
CHARESE JOHNSON, a.k.a. CHARESE                  *
ADESALU,                                         *      26 U.S.C. § 7206(2) (Aiding and
                                                *       Assisting the Preparation of a False
                 Defendant.                     *       Return)
                                                *
                                              *******
                                SUPERSEDING INDICTMENT

       The Grand Jury charges that:

                                       INTRODUCTION

       At times relevant to the Indictment:

       1.       Defendant CHARESE JOHNSON, a.k.a. CHARESE ADESALU (hereinafter

"JOHNSON"), resided in Aberdeen, Maryland, from where she operated a tax preparation

business known as Prodigy Accounting Services.

       2.       The Internal Revenue Service (hereinafter "IRS"), an agency within the U.S.

Department of Treasury, was responsible for administering and enforcing federal revenue laws

and regulations regarding the ascertainment, computation, assessment and collection of taxes

owed to the United States.

       3.       JOHNSON worked as an accountant and possessed a Preparer Tax Identification

Number ("PTIN") issued by the IRS.

       4.       An IRS Form 1040X return is an Amended U.S. Individual Income Tax Return.
            Case 1:18-cr-00388-RDM Document 90 Filed 11/15/19 Page 2 of 3



                            COUNTSONETHROUGHTHREE
                   (Aiding and Assisting the Preparation of a False Return)

       5.       The allegations in Paragraphs I to 4 of this Indictment are realleged and

incorporated in Counts One through Three of this Indictment as if copied verbatim.

       6.       On or about the dates hereinafter set forth, in the District of Columbia and

elsewhere, the defendant, CHARESE JOHNSON, a.k.a. CHARESE ADESALU, did willfully

aid and assist in, and procure, counsel, and advise the preparation and presentation to the IRS,

Fonns I 040X for certain taxpayers listed below and for the years listed below. Those tax returns

were false and fraudulent as to material matters, as follows:




                                                 2
         Case 1:18-cr-00388-RDM Document 90 Filed 11/15/19 Page 3 of 3




 Count    Approximate     Tax     Taxpayer     False and Fraudulent Matters
           Filing Date    Year     Initials


   1          1/9/ 14     2012   B.R.          a) Line 14: Refundable Credit ($463, 961)
                                                 (when the taxpayer was not entitled to such a
                                                 credit)

                                               b) Line 21: Amount to be refunded ($463,961)
                                                 (when the taxpayer was not entitled to such a
                                                 refund)
   2         2/ 18/1 4    2011   J.M.&         a) Line 14: Refundable Credit ($416,200)
                                 M.M.            (when the taxpayers were not entitled to such
                                                 a credit)

                                               b) Line 21: Amount to be refunded ($416,200)
                                                 (when the taxpayers were not entitled to such
                                                 a refund)
   3         3/1 3/ 14    2011   J.M.&         a) Line 11 (column B): Federal income tax
                                 M.M.            withheld (net change: $280,000) (when no
                                                 such additional income tax was withheld)

                                               b) Line 21: Amount to be refunded ($280,000)
                                                 (when the taxpayers were not entitled to such
                                                 a refund)

                          (All in violation of 26 U.S.C. § 7206(2))

                                                   A TRUE BILL



                                                   FOREPERSON



                                                   DATE




k     ~~
ROS~PAGUN~
Chief, Northern Criminal Enforcement Section
Department of Justice, Tax Division



                                               3
